DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed November 9, 2022 have been received and fully considered. 
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive. 
The argument that Ahn fails to anticipate the subject matter of independent claim 1 states “the asserted battery cover (90 of Ahn) is a dis-continuous structure and it is the dis-continuity that forms the vents as opposed to the composition (e.g. loadings, thicknesses) of the battery cover like that in” claim 1 (top of Page 13 of Remarks). This argument is not persuasive because Ahn discloses a vent in the continuous sheet with the broadest reasonable interpretation Fig. 1 shows from 90a’ to the left end of 90b the vent is part of the continuous sheet. 
The argument that Lee fails to anticipate the subject matter of independent claim 1 states “because Lee does not disclose that the drawings are drawn to scale, and is otherwise silent with regard to material thickness of the cap plate” (top of Page 15 of Remarks). This argument is not persuasive because although Lee's Fig. 6 is not drawn to scale, the figure shows the thickness of the sheet is varied and the exact values of the dimensions are not required to see the difference.
During the telephonic interview on December 2, 2022, the examiner recommended incorporating the fiber loading limitations of Claim 4 into Claim 1, such as "first and second fiber loading greater than zero and different". Applicant proposed "continuous sheet without a break" which is another solution.

Drawings
The drawings were received on December 11, 2020 and November 9, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Byung-Kyu Ahn et al. (US 9065113 B2).
Regarding claim 1, Ahn discloses a composite battery cover (30, cap plate) comprising:
a continuous sheet (90b, second film unit) having a first stiffness (Fig. 1 shows cross-sectional bird’s eye view of thickness of 90b); and
one or more vent members (90a, first film unit) defined in the continuous sheet (90b), wherein each of the one or more vent members (90a) comprises a first area (90a’, break unit) having a second stiffness, wherein the second stiffness is different from the first stiffness (Fig. 1 shows 90a’ flexing above 90b, thus have two different stiffnesses).
	Ahn further discloses a safety vent may be formed by modifying the cap plate, such that the safety vent may be integrally formed on the cap plate and may be thinner than the cap plate along the z-axis (Col. 5 Lines 47-52).

Claims 1, 3, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hyunsoo Lee et al. (US 20190207185 A1).
Regarding claim 1, Lee discloses a composite battery cover (40, cap plate, see Figs. 1-2 and 6; composite as it has several parts or elements; N.B. instant specification does not set forth a special definition for composite) comprising:
a continuous sheet having a first stiffness (Fig. 6 shows cross-sectional view of thickness of 40); and
one or more vent members defined in the continuous sheet (vent plate 411 in cap plate 40), wherein each of the one or more vent members comprises a first area having a second stiffness (area (planar portion of vent plate 411)), wherein the second stiffness is different from the first stiffness (different thicknesses and same material means different stiffness).
Regarding claim 3, Lee further discloses the composite battery cover of claim 1, wherein the continuous sheet has a first average thickness has a second average thickness, wherein the first and second average thicknesses are different (see Fig. 6).
Regarding claim 6, Lee further discloses the composite battery cover of claim 1, wherein each of the one or more vent members further comprises:
a second area having a third stiffness, wherein the third stiffness is different from the first stiffness and the second stiffness (tapered portion between cap plate 40 and vent plate 411; thickness is between thicknesses, hence third stiffness is different from first thickness and second thickness).
Regarding claim 8, Lee further discloses the composite battery cover of claim 6, wherein the continuous sheet has a first average thickness, the first area has a second average thickness, and the second area has a third average thickness, wherein the first, second, and third average thicknesses are different (see Fig. 6).
Regarding claim 12, Lee further discloses the composite battery cover of claim 6, wherein the first area forms a substantially planar surface and the second area forms a bridge that extends between the substantially planar surface and a main surface of the continuous sheet (see Fig. 6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 & 6-9 are rejected under 35 U.S.C. 103 as being obvious over Byung-Kyu Ahn et al. (US 9065113 B2) as applied to claim 1 above.
Regarding claim 2, Ahn further discloses the composite battery cover of claim 1, but not explicitly wherein the second stiffness is greater than or equal to about 5% to less than or equal to about 25% of the first stiffness.
However, Ahn teaches a safety vent may be formed by modifying the cap plate, such that the safety vent may be integrally formed on the cap plate and may be thinner than the cap plate along the z-axis (Col. 5 Lines 47-52).  As such, Ahn further teaches the safety vent may break according to an internal pressure set in the cap plate, as well as the safety vent may have a different structure (Col. 5 Lines 52-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose a portion of the range taught in Ahn, in order to optimize the release of pressure (Col 5 Lines 47-58).  MPEP §2144.
Regarding claim 3, Ahn further discloses the composite battery cover of claim 1, wherein the continuous sheet (90b) has a first average thickness (Fig. 1 shows cross-sectional bird’s eye view of 90b with first average thickness) and the first area (90a’) has a second average thickness (Fig. 1 shows cross-sectional bird’s eye view of 90a’ with second average thickness), wherein the first and second average thicknesses are different (Fig. 1 shows the difference in thicknesses of 90b and 90a’ due to bend).
Regarding claim 6, Ahn further discloses the composite battery cover of claim 1, wherein each of the one or more vent members (90a) further comprises:
a second area (90a1, 90a2, or 90a3 cutting-plane lines or break lines) having a third stiffness (thickness of 90a1; Col. 6 Lines 62-67 regarding break line refers to punch dotted line; Col. 7 Lines 4-10 regarding break line may be a thin line that is easily broken), wherein the third stiffness (thickness of 90a1) is different from the first stiffness (thickness of 90b) and the second stiffness (thickness of 90a’; Fig. 1 shows the thicknesses of 90a’, 90a1, and 90b are different).
Regarding claim 7, Ahn further discloses the composite battery cover of claim 6, wherein the third stiffness (thickness of 90a1 is 0.5 mm; Col. 7 Lines 10-15) is 200% of the first stiffness (thickness of 90b is 1 mm; Col. 7 Lines 10-15), which falls within the claimed range of greater than or equal to about 75% to less than or equal to about 600%.
Regarding claim 8, Ahn further discloses the composite battery cover of claim 6, wherein the continuous sheet (90b) has a first average thickness, the first area (90a’) has a second average thickness, and the second area (90a1) has a third average thickness, wherein the first, second, and third average thicknesses are different (Fig. 1 shows cross-sectional bird’s eye view of 90b, 90a’, and 90a1 with the average thickness of each shown and 90a’ is bend upward; Col. 7 Lines 10-15 regrading thickness of 90b, 90a’, and 90a1).
Regarding claim 9, Ahn further discloses the composite battery cover of claim 8, but does not teach wherein the first average thickness is greater than or equal to about 2.0 mm to less than or equal to about 5.0 mm; the second average thickness is greater than or equal to about 0.2 mm to less than or equal to about 4.0 mm; and the third average thickness is greater than or equal to about 2.0 mm to less than or equal to about 6.0 mm.
However, Ahn teaches the connection between 90a and 90b may be loosened, may be formed of a material that is easily breakable, and the thickness of the break line may be relatively thin for easier cutting or tear-off according to a pressure (Col 7 Lines 10-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the three materials of Ahn, in order to optimize the release of pressure within routine conditions.  MPEP §2144.05.

Claims 2, 7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Hyunsoo Lee et al. (US 20190207185 A1) as applied to claim 1 above.
Regarding claim 2, Lee further discloses the composite battery cover of claim 1, but not explicitly wherein the second stiffness is greater than or equal to about 5% to less than or equal to about 25% of the first stiffness.
However, Lee suggests the thinner layer of the vent plate 411 ultimately allows for the venting of internal pressure ([0054]-[0057]), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness, and corresponding stiffness, of the vent plate 411 so that the second stiffness is greater than or equal to about 5% to less than or equal to about 25% of the first stiffness, in order to optimize the release of pressure. See MPEP §2144.
Regarding claim 7, Lee further discloses the composite battery cover of claim 6, but not wherein the third stiffness is greater than or equal to about 75% to less than or equal to about 600% of the first stiffness.
However, Lee suggests the thinner layer of the vent plate 411 ultimately allows for the venting of internal pressure ([0054]-[0057]), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness, and corresponding stiffness, of the vent plate 411 in order to optimize the release of pressure. See MPEP §2144.
Additionally, the thickness decreases uniformly from the thickness of cap plate 40 to the thickness of vent plate 411, thus, there exists at least one point with a stiffness between about 75% to less than or equal to about 100% of the first stiffness, as the stiffness would vary continuously between the thickness of the cap plate 40 and the vent plate 411.
Regarding claim 9, Lee further discloses the composite battery cover of claim 8, but does not teach wherein the first average thickness is greater than or equal to about 2.0 mm to less than or equal to about 5.0 mm; the second average thickness is greater than or equal to about 0.2 mm to less than or equal to about 4.0 mm; and the third average thickness is greater than or equal to about 2.0 mm to less than or equal to about 6.0 mm.
However, Lee teaches that the vent plate 411 allows venting of pressure, which would be less than the pressure of the cap plate 40 can withstand, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the average thicknesses, and corresponding stiffness, of the vent plate 411 and cap plate 411, the first average thickness is greater than or equal to about 2.0 mm to less than or equal to about 5.0 mm; the second average thickness is greater than or equal to about 0.2 mm to less than or equal to about 4.0 mm; and the third average thickness is greater than or equal to about 2.0 mm to less than or equal to about 6.0 mm, in order to optimize the release of pressure and ensure the cap plate has structural integrity. See MPEP §2144.
Regarding claim 13, Lee further discloses the composite battery cover of claim 12, but not wherein the substantially planar surface defines a convex member having a maximum height greater than or equal to about 2 mm to less than or equal to about 10 mm.
Instead, Lee teaches a concave member.
However, Lee notes that the vent plate is protrude by a set height to prevent heat deformation, and one of ordinary skill in the art would have recognized that this could be achieved in a convex manner in addition to a concave manner, and would have optimized the set height H1 to arrive at the claimed values to prevent heat deformation. See MPEP §2144.05.
Regarding claim 14, Lee further discloses the composite battery cover of claim 12, but not wherein the substantially planar surface defines a concave member having a maximum height greater than or equal to about 2 mm to less than or equal to about 10 mm.
However, Lee notes that the vent plate is protrude by a set height to prevent heat deformation, and one of ordinary skill in the art would have optimized the set height H1 to arrive at the claimed values to prevent heat deformation. See MPEP §2144.05.

Claims 4-5, 10-11, & 17 are rejected under 35 U.S.C. 103 as being obvious over Byung-Kyu Ahn et al. (US 9065113 B2) as applied to claim 1 above, and further in view of Seichin Kinuta et al. (US 20140120387 A1).
Regarding claim 4, Ahn further discloses the composite battery cover of claim 1, but does not teach wherein the continuous sheet has a first fiber loading and the first area has a second fiber loading, wherein the first and second fiber loadings are different. 
Kinuta teaches a battery housing case that includes a vent and a gas permeated membrane ([0053]-[0054]). Kinuta discloses when the internal pressure of the battery reaches the target pressure or above, the gas inside the battery passes through the gas permeated membrane (4) and releases to the outside ([0067]-[0068]), in order to protect the battery ([0003]). Kinuta further teaches the gas permeated membrane is formed from a nonwoven fabric or a woven fabric configured by fibers of polyvinylidene fluoride resin and a polyacrylonitrile resin ([0059]), wherein 30 wt% to 70 wt% of polyvinylidene fluoride resin in the fiber configured to the base cloth ([0063]). In particular, Kinuta discloses the proportion of polyvinylidene fluoride resin in the fiber affects the heat resistance as well as the softness and flexibility ([0063]). Kinuta also optimized the fiber diameter in order reduce cost and strength of the gas permeated membrane (4, [0064]).
Ahn and Kinuta are analogous in the field of secondary batteries as in they both teach safety vent to release gas from the batteries to prevent battery deterioration. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the fiber loading of both the cover and vent member of Ahn, such as taught by Kinuta, to optimize the strength and softness of the cover and vent member within routine conditions.  MPEP §2144.05.
Regarding claim 5, Ahn further discloses the composite battery cover of claim 1, but does not teach wherein the first area is a polymeric domain comprising a low-melting temperature polymer. 
However, Kinuta teaches the first area (4, gas permeated membrane) is a polymeric domain comprising a low-melting temperature polymer (polyvinylidene fluoride resin [0063]). Kinuta further teaches the first area (4) has a high mechanical strength and capability of withstanding long-term use ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of Ahn, with the polymeric domain of Kinuta, to optimize mechanical strength and long-term use.
Regarding claim 10, Ahn further discloses the composite battery of claim 6, but does not teach wherein the continuous sheet has a first fiber loading, the first area has a second fiber loading, and the second area has a third fiber loading, wherein the first, second, and third fiber loadings are different.
Kinuta teaches a battery housing case that includes a vent and a gas permeated membrane ([0053]-[0054]). Kinuta discloses when the internal pressure of the battery reaches the target pressure or above, the gas inside the battery passes through the gas permeated membrane (4) and releases to the outside ([0067]-[0068]), in order to protect the battery ([0003]). Kinuta further teaches the gas permeated membrane is formed from a nonwoven fabric or a woven fabric configured by fibers of polyvinylidene fluoride resin and a polyacrylonitrile resin ([0059]), wherein 30 wt% to 70 wt% of polyvinylidene fluoride resin in the fiber configured to the base cloth ([0063]). In particular, Kinuta discloses the proportion of polyvinylidene fluoride resin in the fiber affects the heat resistance as well as the softness and flexibility ([0063]). Kinuta also optimized the fiber diameter in order reduce cost and strength of the gas permeated membrane (4, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the fiber loading of both the cover and vent member of Ahn, such as taught by Kinuta, to optimize the strength and softness of the cover and vent member within routine conditions.  MPEP §2144.05.
Regarding claim 11, modified Ahn further discloses the composite battery of claim 10, but does not teach wherein the first fiber loading is greater than or equal to about 30 vol. % to less than or equal to about 60 vol. %; the second fiber loading is greater than or equal to about 0 vol. % to less than or equal to about 60 vol. %; and the third fiber loading is greater than or equal to about 30 vol. % to less than or equal to about 60 vol. %.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the fiber loading of both the cover and vent member of Ahn, such as taught by Kinuta, to optimize the strength and softness of the cover and vent member within routine conditions.  MPEP §2144.05.
Regarding claim 17, Ahn further discloses the composite battery cover of claim 1, but does not teach further comprising: one exhaust channel configured to direct exhaust, wherein each exhaust channel is in communication with the one vent member.
Kinuta teaches a battery housing case that includes a vent and a gas spout out port ([0077]-[0078]). Kinuta further teaches a gas spout out port (24) that spouts out gas from inside the battery (2; [0078]), in order to protect the battery ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vent of Ahn to include an exhaust channel as taught in Kinuta, so that the one exhaust channel configured to direct exhaust, wherein each exhaust channel is in communication with the one vent member, in order to protect the battery. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable by Byung-Kyu Ahn et al. (US 9065113 B2) as applied to claim 6 above, and further in view of Hyunsoo Lee et al. (US 20190207185 A1).
Regarding claim 12, Ahn further discloses the composite battery of claim 6, but does not teach wherein the first area forms a substantially planar surface and the second area forms a bridge that extends between the substantially planar surface and a main surface of the continuous sheet.
Lee teaches a secondary battery with a battery cover with a vent plate formed integrally with a vent hole, which is formed to release an internal pressure caused by gas generated in the battery ([0054]).  In particular, Fig. 6 of Lee shows the first area (bottom of 41, vent hole) forms a substantially planar surface (411, vent plate) and the second area (left and right ends of 41; the slopes of 41) forms a bridge that extends between the substantially planar surface (411) and a main surface of the continuous sheet (40, cap plate). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vent of Ahn to shape of the vent of Kinuta, in order to protect the battery by venting the generated gas of the battery. 
Regarding claim 13, modified Ahn further discloses the composite battery cover of claim 12, wherein Lee teaches the substantially planar surface (411) defines a convex member (Fig. 6 shows convex member is bottom of 41 as it slopes up) and that substantially planar surface (411) is protruded by a set height (H1; [0058]), but does not teach having a maximum height greater than or equal to about 2 mm to less than or equal to about 10 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the vent of Lee, to optimize the brittleness of the vent member within routine conditions.  MPEP §2144.05.
Regarding claim 14, modified Ahn further discloses the composite battery cover of claim 12, wherein Lee teaches the substantially planar surface (411) defines a concave member (Fig. 6 shows concave member is bottom of 411 as it slopes up) and that substantially planar surface (411) is protruded by a set height (H1; [0058]), but does not teach having a maximum depth greater than or equal to about 2 mm to less than or equal to about 10 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the vent of Lee, to optimize the brittleness of the vent member within routine conditions.  MPEP §2144.05.
Regarding claim 15, modified Ahn further discloses the composite battery cover of claim 13, further comprising:
one or more seal materials (adhesive material; Col. 6 Lines 32-35), wherein the one or more seal materials (adhesive material) are integrated with the continuous sheet (90b; Col. 6 Lines 32-35 regarding application of adhesive material).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Byung-Kyu Ahn et al. (US 9065113 B2) as applied to claim 1 above, and further in view of Marvin Czech et al. (US 20190348653 A1).
Regarding claim 16, Ahn further discloses the composite battery cover of claim 1, but does not teach further comprising: an expandable graphite, wherein the expandable graphite is integrated with the continuous sheet.
Czech discloses composite battery cover, which comprises of a fire-retardant material, such as expanded graphite, in order to prevent damage to the battery (Abstract & [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover of Ahn by integrating it with expanded graphite as taught by Czech, in order to retard fire and prevent damage to the battery. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728